DETAILED ACTION
This action is in response to new application filed 8/21/2019 titled “SYSTEMS AND METHODS FOR MASKING ECC OPERATIONS”. Claims 1-20 were received for consideration and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 9-13 are objected to because of the following informalities:  
Claim 9 as written depends from claim 14. A claim cannot depend from a later claim. It appears that claim 9 should depend from claim 8. 

Claim 11 as written depends from claim 14. A claim cannot depend from a later claim. It appears that claim 9 should depend from claim 8. 
Claim 12 as written depends from claim 14. A claim cannot depend from a later claim. It appears that claim 9 should depend from claim 8. 
Claim 13 as written depends from claim 14. A claim cannot depend from a later claim. It appears that claim 9 should depend from claim 8. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 2003/0194086) in view of Lambert (US 2003/0194086).
With respect to claim 1 Lambert teaches a method for protecting confidential data comprising: 
at a secure device, processing a secret value that is associated with a public key to obtain a plurality of parameters of a function such that at least two of the plurality of parameters of the function are necessary to recover the secret value (see Lambert 
storing the plurality of parameters in a secure memory in the secure device (see Lambert figure 1 and paragraph 0029 i.e. The card includes a memory space (13) for storage needed while making computations, and a parameter storage space (17,18,19,21) for storing the parameters G, G', .beta..sub.1, .beta..sub.2 of the system. The card also includes a secure memory space (15,16) for storing its private key d split into two parts d.sub.1 and d.sub.2); 
at a first time, providing, from the plurality of parameters, a first subset of parameters to a non-secure memory to perform one or more cryptographic operations on the first subset of parameters (see Lambert paragraph 0029 and 0041 i.e. During smart card personalization, when the private/public key pair is generated on the smart card, the point G' is computed. The introduction of .beta. in the calculation of a digital signature means the formula still contains a constant value, making it vulnerable to power analysis type attacks. In order to overcome these attacks, .beta. is split into two parts .beta..sub.1 and .beta..sub.2, and those parts are updated by a random value .pi. every time a signature is generated. This process is detailed in FIG. 3. .beta..sub.1=.beta..sub.1(old)+.pi. 	.beta..sub.2=.beta..sub.2(old)-.pi.); 

using the function to compute the public key (see Lambert paragraph 0053 i.e. In a further embodiment, since G'=.beta..sub.1G+.beta..sub.2G, the value of kG' can be computed as (k.beta..sub.1)G+(k.beta..sub.2)G. In this way, the value of k is masked when computing kG', even if the value of .beta. is determined. The formula for K then becomes: K=(k.beta..sub.1)G+(k.beta..sub.2)G).
Lambert does not teach in response to a manipulation being detected, erasing data from the secure memory, such that without the erased data the function cannot be recovered from either the secure memory or the non-secure memory.
Loisel teaches in response to a manipulation being detected, erasing data from the secure memory, such that without the erased data the function cannot be recovered from either the secure memory or the non-secure memory (see Loisel paragraph 0046 i.e. At step 502, if a tampering attempt is detected, then at step 520, an encrypted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lambert in view of Loisel to have permanently deleted from the memory of the terminal and/or SAM the secret key if tampering attempt is detected to prevent subsequent misuse of the SAM (see Loisel paragraph 0046). Therefore one would have been motivated to have permanently deleted from the memory of the terminal and/or SAM the secret key if tampering attempt is detected.

	
With respect to claim 2 Lambert teaches the method according to claim 1, further comprising, updating at least some of the plurality of parameters of the function to obtain a modified function from which the secret value can be recovered (see Lambert figure 3 and 0041 i.e. During smart card personalization, when the private/public key pair is generated on the smart card, the point G' is computed. The introduction of .beta. in the calculation of a digital signature means the formula still contains a constant value, making it vulnerable to power analysis type attacks. In order to overcome these attacks, .beta. is split into two parts .beta..sub.1 and .beta..sub.2, and those parts are updated by a random value .pi. every time a signature is generated. This process is detailed in FIG. 3. .beta..sub.1=.beta..sub.1(old)+.pi. 	.beta..sub.2=.beta..sub.2(old)-.pi.) and paragraph 0048).


Lambert teaches wherein the non-secure memory is external to the secure device (see Lambert figure 3 element 316 and paragraph 0031-0032 i.e. SAM 302 may require an internal power source for operation. In one embodiment, memory 304 comprises a secret that is shared only with memory 316).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lambert in view of Loisel to have used a secure access terminal to store secret key parameters that can be provided to a non-secure memory of a terminal and permanently deleted from the memory of the terminal and/or SAM the secret key parameters if tampering attempt is detected to prevent subsequent misuse of the SAM (see Loisel paragraph 0046). Therefore one would have been motivated to have used a secure access terminal to store secret key parameters that can be provided to a non-secure memory of a terminal.

With respect to claim 4 Lambert teaches the method according to claim 1, wherein the secret value is an integer (see Lambert paragraph 0033 i.e. the ANSI X9.62 standard provides techniques for interpreting the bit strings corresponding to finite field elements as integers in the above calculations).

With respect to claim 5 Lambert teaches the method according to claim 1, but does not disclose wherein the manipulation is indicative of one of at least one of a software attack and a hardware attack. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lambert in view of Loisel to have permanently deleted from the memory of the terminal and/or SAM the secret key if tampering attempt is detected to prevent subsequent misuse of the SAM (see Loisel paragraph 0046). Therefore one would have been motivated to have permanently deleted from the memory of the terminal and/or SAM the secret key if tampering attempt is detected.

With respect to claim 6 Lambert teaches the method according to claim 1, wherein computing the public key comprises using an ECC operation (see Lambert paragraph 0050-0053 i.e. ECDSA signature).

With respect to claim 7 Lambert 7 the method according to claim 1, wherein one or more of the plurality of parameters have a bit length that is less than the bit length of the secret value (see Lambert paragraph 0053 i.e. In a further embodiment, since G'=.beta..sub.1G+.beta..sub.2G, the value of kG' can be computed as (k.beta..sub.1)G+(k.beta..sub.2)G. In this way, the value of k is masked when 

With respect to claim 8 Lambert teaches a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps to be performed comprising;
using a secure device to process a secret value that is associated with a public key to obtain a plurality of parameters of a function such that at least two of the plurality of parameters of the function are necessary to recover the secret value (see Lambert paragraph 0039 i.e. In order to protect the per-message secret key k during computation of r, the signer modifies the group generator used. In order to mask the value of k, a random value .beta. is introduced and stored for each smart card such that G'=.beta.G where .beta. is a random number generated for each smart card. The point G' can be used as a secret generating point for each user, thus using the random value .beta. to hide some information about k); 
storing the plurality of parameters in a secure memory in the secure device (see Lambert figure 1 and paragraph 0029 i.e. The card includes a memory space (13) for storage needed while making computations, and a parameter storage space (17,18,19,21) for storing the parameters G, G', .beta..sub.1, .beta..sub.2 of the system. The card also includes a secure memory space (15,16) for storing its private key d split into two parts d.sub.1 and d.sub.2); 
at a first time, providing, from the plurality of parameters, a first subset of parameters to a non-secure memory to perform one or more cryptographic operations 
at a second time, providing, from the plurality of parameters, a second subset of parameters to the non-secure memory to perform one or more cryptographic operations on the second subset of parameters (see Lambert paragraph 0029 and 0048 i.e. FIG. 3 shows the generation of a digital signature in accordance with the above protocol. First, the signer generates a random private session key k (200), and stores k (210) for future use in the algorithm. The signer updates the values .beta..sub.1 (224) and .beta..sub.2 (226) as described above by generating a random .pi. (222) and then computes the public session key r (220). The signer then obtains the input message e or hash thereof (250). The signer then computes the signature s (260). The signer updates the private key parts d.sub.1 (264) and d.sub.2 (266) as described earlier by generating a random .DELTA. (262)); and
using the function to compute the public key (see Lambert paragraph 0053 i.e. In a further embodiment, since G'=.beta..sub.1G+.beta..sub.2G, the value of kG' can be computed as (k.beta..sub.1)G+(k.beta..sub.2)G. In this way, the value of k is masked 
Lambert does not teach in response to a manipulation being detected, erasing data from the secure memory, such that without the erased data the function cannot be recovered from either the secure memory or the non-secure memory.
Loisel teaches in response to a manipulation being detected, erasing data from the secure memory, such that without the erased data the function cannot be recovered from either the secure memory or the non-secure memory (see Loisel paragraph 0046 i.e. At step 502, if a tampering attempt is detected, then at step 520, an encrypted secret is permanently deleted from the memory of the terminal and/or SAM to prevent subsequent misuse of the SAM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lambert in view of Loisel to have permanently deleted from the memory of the terminal and/or SAM the secret key if tampering attempt is detected to prevent subsequent misuse of the SAM (see Loisel paragraph 0046). Therefore one would have been motivated to have permanently deleted from the memory of the terminal and/or SAM the secret key if tampering attempt is detected.

With respect to claim 9 Lambert teaches the secure device according to claim 14, wherein the steps further comprise, updating at least some of the plurality of parameters of the function to obtain a modified function from which the secret value can be recovered (see figure 3 and 0041 i.e. During smart card personalization, when the 

With respect to claim 10 Lambert teaches the secure device according to claim 14, but does not disclose wherein the non-secure memory is external to the secure device.
Lambert teaches wherein the non-secure memory is external to the secure device (see Lambert figure 3 element 316 and paragraph 0031-0032 i.e. SAM 302 may require an internal power source for operation. In one embodiment, memory 304 comprises a secret that is shared only with memory 316).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lambert in view of Loisel to have used a secure access terminal to store secret key parameters that can be provided to a non-secure memory of a terminal and permanently deleted from the memory of the terminal and/or SAM the secret key parameters if tampering attempt is detected to prevent subsequent misuse of the SAM (see Loisel paragraph 0046). Therefore one would have been motivated to have used a secure access terminal to store secret key parameters that can be provided to a non-secure memory of a terminal.

With respect to claim 11 Loisel teaches the secure device according to claim 14 but does not disclose wherein the manipulation is indicative of one of at least one of a software attack and a hardware attack.
Loisel teaches wherein the manipulation is indicative of one of at least one of a software attack and a hardware attack (see Loisel paragraph 0025 i.e. As such, terminal 102 provides a relatively secure physical enclosure against intrusion and physical removal of SAM 106. In addition, system 100 is equipped with a tamper detection mechanism that, if a tamper attempt is made, detects the security breach via an actuator or physical intrusion sensor 110, e.g., a vibration sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lambert in view of Loisel to have permanently deleted from the memory of the terminal and/or SAM the secret key if tampering attempt is detected to prevent subsequent misuse of the SAM (see Loisel paragraph 0046). Therefore one would have been motivated to have permanently deleted from the memory of the terminal and/or SAM the secret key if tampering attempt is detected.

With respect to claim 12 Lambert teaches the secure device according to claim 14, wherein computing the public key comprises using an ECC operation (see Lambert paragraph 0050-0053 i.e. ECDSA signature)..



With respect to claim 14 Lambert teaches a secure device for protecting confidential data, the secure device comprising: 
one or more processors to process a secret value that is associated with a public key to obtain a plurality of parameters of a function such that at least two of the plurality of parameters of the function are necessary to recover the secret value (see Lambert paragraph 0039 i.e. In order to protect the per-message secret key k during computation of r, the signer modifies the group generator used. In order to mask the value of k, a random value .beta. is introduced and stored for each smart card such that G'=.beta.G where .beta. is a random number generated for each smart card. The point G' can be used as a secret generating point for each user, thus using the random value .beta. to hide some information about k); 
a secure memory that stores the plurality of parameters (see Lambert figure 1 and paragraph 0029 i.e. The card includes a memory space (13) for storage needed while making computations, and a parameter storage space (17,18,19,21) for storing the parameters G, G', .beta..sub.1, .beta..sub.2 of the system. The card also includes a 
wherein the one or more processors are arranged to provide at a first time, providing, from the plurality of parameters, a first subset of parameters to a non-secure memory to perform one or more cryptographic operations on the first subset of parameters (see Lambert paragraph 0029 and 0041 i.e. During smart card personalization, when the private/public key pair is generated on the smart card, the point G' is computed. The introduction of .beta. in the calculation of a digital signature means the formula still contains a constant value, making it vulnerable to power analysis type attacks. In order to overcome these attacks, .beta. is split into two parts .beta..sub.1 and .beta..sub.2, and those parts are updated by a random value .pi. every time a signature is generated. This process is detailed in FIG. 3. .beta..sub.1=.beta..sub.1(old)+.pi. 	.beta..sub.2=.beta..sub.2(old)-.pi.); 
provide at a second time, providing, from the plurality of parameters, a second subset of parameters to the non-secure memory to perform one or more cryptographic operations on the second subset of parameters (see Lambert paragraph 0029 and 0048 i.e. FIG. 3 shows the generation of a digital signature in accordance with the above protocol. First, the signer generates a random private session key k (200), and stores k (210) for future use in the algorithm. The signer updates the values .beta..sub.1 (224) and .beta..sub.2 (226) as described above by generating a random .pi. (222) and then computes the public session key r (220). The signer then obtains the input message e or hash thereof (250). The signer then computes the signature s (260). The signer 
using the function to compute the public key (see Lambert paragraph 0053 i.e. In a further embodiment, since G'=.beta..sub.1G+.beta..sub.2G, the value of kG' can be computed as (k.beta..sub.1)G+(k.beta..sub.2)G. In this way, the value of k is masked when computing kG', even if the value of .beta. is determined. The formula for K then becomes: K=(k.beta..sub.1)G+(k.beta..sub.2)G).
Lambert does not teach in response to a manipulation being detected, erasing data from the secure memory, such that without the erased data the function cannot be recovered from either the secure memory or the non-secure memory.
Loisel teaches in response to a manipulation being detected, erasing data from the secure memory, such that without the erased data the function cannot be recovered from either the secure memory or the non-secure memory (see Loisel paragraph 0046 i.e. At step 502, if a tampering attempt is detected, then at step 520, an encrypted secret is permanently deleted from the memory of the terminal and/or SAM to prevent subsequent misuse of the SAM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lambert in view of Loisel to have permanently deleted from the memory of the terminal and/or SAM the secret key if tampering attempt is detected to prevent subsequent misuse of the SAM (see Loisel paragraph 0046). Therefore one would have been motivated to have permanently deleted from the memory of the terminal and/or SAM the secret key if tampering attempt is detected.

With respect to claim 15 Lambert teaches the secure device according to claim 14, wherein the steps further comprise, updating at least some of the plurality of parameters of the function to obtain a modified function from which the secret value can be recovered (see figure 3 and 0041 i.e. During smart card personalization, when the private/public key pair is generated on the smart card, the point G' is computed. The introduction of .beta. in the calculation of a digital signature means the formula still contains a constant value, making it vulnerable to power analysis type attacks. In order to overcome these attacks, .beta. is split into two parts .beta..sub.1 and .beta..sub.2, and those parts are updated by a random value .pi. every time a signature is generated. This process is detailed in FIG. 3. .beta..sub.1=.beta..sub.1(old)+.pi. 	.beta..sub.2=.beta..sub.2(old)-.pi.) and paragraph 0048).

With respect to claim 16 Lambert teaches the secure device according to claim 14, wherein the secret value is an integer (see Lambert paragraph 0033 i.e. the ANSI X9.62 standard provides techniques for interpreting the bit strings corresponding to finite field elements as integers in the above calculations).

With respect to claim 17 Lambert teaches the secure device according to claim 14, but does not disclose wherein the non-secure memory is external to the secure device.
Lambert teaches wherein the non-secure memory is external to the secure device (see Lambert figure 3 element 316 and paragraph 0031-0032 i.e. SAM 302 may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lambert in view of Loisel to have used a secure access terminal to store secret key parameters that can be provided to a non-secure memory of a terminal and permanently deleted from the memory of the terminal and/or SAM the secret key parameters if tampering attempt is detected to prevent subsequent misuse of the SAM (see Loisel paragraph 0046). Therefore one would have been motivated to have used a secure access terminal to store secret key parameters that can be provided to a non-secure memory of a terminal.

With respect to claim 18 Lambert teaches the secure device according to claim 14, but does not disclose wherein the manipulation is indicative of one of at least one of a software attack and a hardware attack.
Loisel teaches wherein the manipulation is indicative of one of at least one of a software attack and a hardware attack (see Loisel paragraph 0025 i.e. As such, terminal 102 provides a relatively secure physical enclosure against intrusion and physical removal of SAM 106. In addition, system 100 is equipped with a tamper detection mechanism that, if a tamper attempt is made, detects the security breach via an actuator or physical intrusion sensor 110, e.g., a vibration sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lambert in view of Loisel to have permanently deleted from the memory of the terminal and/or SAM the secret key if 

With respect to claim 19 Lambert teaches the secure device according to claim 14, wherein computing the public key comprises using an ECC operation (see Lambert paragraph 0050-0053 i.e. ECDSA signature).

With respect to claim 20 Lambert teaches the secure device according to claim 14, wherein one or more of the plurality of parameters have a bit length that is less than the bit length of the secret value (see Lambert paragraph 0053 i.e. In a further embodiment, since G'=.beta..sub.1G+.beta..sub.2G, the value of kG' can be computed as (k.beta..sub.1)G+(k.beta..sub.2)G. In this way, the value of k is masked when computing kG', even if the value of .beta. is determined. The formula for K then becomes: K=(k.beta..sub.1)G+(k.beta..sub.2)G).

Prior Art of Record
	Brown et al (US 2004/0114760) titled “Method And Apparatus For Performing Validation Of Elliptic Curve Public Keys”.
	Miyazaki et al. (US 6,873,706) titled “Processing Apparatus, Program, Or System Of Secret Information”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492